     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 1 of 13 Page ID #:46



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                    )
11    JONATHAN THOMAS CAMPOS,                       )     Case No. SACV 21-0662-FLA (JEM)
                                                    )
12                         Plaintiff,               )
                                                    )     MEMORANDUM AND ORDER
13                  v.                              )     DISMISSING COMPLAINT WITH
                                                    )     LEAVE TO AMEND
14    DON BARNES, et al.,                           )
                                                    )
15                         Defendants.              )
                                                    )
16

17                                            PROCEEDINGS
18           On April 8, 2021, Jonathan Thomas Campos (“Plaintiff”), proceeding pro se and in
19    forma pauperis, filed a Complaint pursuant to 42 U.S.C. § 1983. He nam es Orange County
20    Sheriff Don Barnes, Facility Commander Lisa Von Nordheim, and Watch Captain Joe
21    Balicki as Defendants in their individual and official capacities.
22           For the reasons set forth below, the Court finds that the Complaint should be
23    dismissed with leave to amend.
24    ///
25    ///
26    ///
27    ///
28
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 2 of 13 Page ID #:47



 1                                      PLAINTIFF’S ALLEGATIONS
 2           Plaintiff alleges the following:
 3           Inmate Classification
 4           On April 4, 2019, Plaintiff arrived at the Orange County Jail (the “Jail”) as a pretrial
 5    detainee. (Complaint at ¶ 11.) In or about October 2019, Def endant Barnes changed the
 6    Jail inmate classification. Inmates do not have an opportunity to be heard before they are
 7    classified as protective custody (“PC”) or general population (“GP”) inmates. Inmates
 8    classified as PC must wear bright lime green clothing instead of the orange clothing worn by
 9    GP inmates. (Id. at ¶ 12.) On October 17, 2019, Plaintif f was reclassified as a PC inmate
10    and forced to wear the bright lime green clothing. (Id. at ¶ 13.)
11           Changing the inmate classification system and forcing Plaintiff and other PC inmates
12    to wear bright green clothing puts them “in a position of becoming targets of violence” and
13    puts them “in the same category as a child molester, rapist or pedophile.” (Id. at ¶ 14.)
14           As a result of his reclassification without due process, Plaintiff “has lost relationships
15    with friends and loved ones and has been verbally attacked and threatened numerous
16    times. Also has had inmates try to physically harm him causing Plaintiff Campos to suffer
17    intentional infliction of emotional distress.” (Id. at ¶ 15.)
18           Inmate Visiting Privileges
19           On or about March 15, 2020, Barnes suspended all non-contact v isitation in the Jail.
20    (Id. at ¶ 18.) Even prior to the policy change, all visits in the Jail were non-contact, and the
21    current policy leaves inmates “without any reasonable alternative to exercise our rights to
22    freedom of association.” (Id. at ¶ 19.)
23           Meals
24           On or about April 7, 2020, Barnes ordered that the Jail cease serv ing inmates
25    “wholesome and hot meals” and instead serve inmates sack lunches and dinners “that
26    contained expired meat and stale bread.” (Id. at ¶ 21.) The sack meals do not contain
27

28                                                      2
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 3 of 13 Page ID #:48



 1    sufficient calories and “leave[] inmates hungry and causes numerous health issues.” (Id. at
 2    ¶ 22.)
 3             Officer Barbecues
 4             Starting in October 2020, deputies barbecue on the roof of the jail, which causes
 5    smoke and the smell of hot food to enter the air vents. This causes “inmates to choke while
 6    locked in their cells.” (Id. at ¶¶ 23-25.)
 7             Suicide of Inmate Shelton
 8             On February 9, 2021, Plaintiff saw inmate Randy Shelton hang himself in his jail cell
 9    “as a direct result of these conditions of confinement,” which caused Plaintiff “mental and
10    emotional anguish.” (Id. at ¶¶ 26-27.)
11             Grievance Process
12             Plaintiff has filed grievances regarding all of the above issues, but jail officials have
13    claimed that Plaintiff never submitted any grievances. (Id. at ¶¶ 16, 20, 23, 28.)
14             Plaintiff seeks declaratory and injunctive relief and damages. (Id. at ¶ 35.)
15                                                 DISCUSSION
16    I.       PLEADING STANDARDS
17             A complaint may be dismissed as a matter of law for failure to state a claim for two
18    reasons: (1) the plaintiff fails to state a cognizable legal theory; or (2) the plaintiff has
19    alleged insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep't,
20    901 F.2d 696, 699 (9th Cir. 1990). In determ ining whether a complaint states a claim on
21    which relief may be granted, allegations of material fact are taken as true and construed in
22    the light most favorable to the plaintiff. Love v. United States, 915 F.2d 1242, 1245 (9th Cir.
23    1988). However, “the liberal pleading standard . . . applies only to a plaintiff’s factual
24    allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989). “[A] liberal interpretation of
25    a civil rights complaint may not supply essential elements of the claim that were not initially
26    pled.” Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
27

28                                                      3
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 4 of 13 Page ID #:49



 1           Although a complaint "does not need detailed factual allegations" to survive
 2    dismissal, a plaintiff must provide “more than mere labels and conclusions, and a formulaic
 3    recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly,
 4    550 U.S. 544, 555 (2007) (rejecting the traditional “no set of facts” standard set forth in
 5    Conley v. Gibson, 355 U.S. 41 (1957)). The complaint must contain factual allegations
 6    sufficient to rise above the “speculative level,” Twombly, 550 U.S. at 555, or the merely
 7    possible or conceivable. Id. at 557, 570.
 8           Simply put, the complaint must contain "enough facts to state a claim to relief that is
 9    plausible on its face." Twombly, 550 U.S. at 570. A claim has facial plausibility when the
10    complaint presents enough facts “to draw the reasonable inference that the defendant is
11    liable.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This standard is not a probability
12    requirement, but “it asks for more than a sheer possibility that a defendant has acted
13    unlawfully.” Id. A complaint that pleads facts that are merely consistent with liability stops
14    short of the line between possibility and plausibility. Id.
15           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1)
16    that a right secured by the Constitution or laws of the United States was violated and (2)
17    that the violation was committed by a person acting under the color of state law. West v.
18    Atkins, 487 U.S. 42, 48 (1988). Liability may be imposed on an individual defendant under
19    § 1983 if the plaintiff can show that the defendant proximately caused the deprivation of a
20    federally protected right. Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). A person
21    deprives another of a constitutional right within the meaning of § 1983 if he does an
22    affirmative act, participates in another's affirmative act or omits to perform an act which he
23    is legally required to do, that causes the deprivation of which the plaintiff complains. Id. at
24    633. The inquiry into causation must be individualized and focus on the duties and
25    responsibilities of each individual defendant whose acts or omissions are alleged to have
26    caused a constitutional deprivation. Id. Sweeping conclusory allegations will not suffice;
27

28                                                    4
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 5 of 13 Page ID #:50



 1    the plaintiff must instead “set forth specific facts as to each individual defendant's”
 2    deprivation of protected rights. Id. at 634.
 3             In a pro se civil rights case, the complaint must be construed liberally to afford
 4    plaintiff the benefit of any doubt. Karim-Panahi v. Los Angeles Police Dept, 839 F.2d 621,
 5    623 (9th Cir. 1988). Unless it is clear that the deficiencies in a complaint cannot be cured,
 6    pro se litigants are generally entitled to a notice of a complaint’s deficiencies and an
 7    opportunity to amend prior to the dismissal of an action. Id. at 623. Only if it is absolutely
 8    clear that the deficiencies cannot be cured by amendment should the complaint be
 9    dismissed without leave to amend. Id.; Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.
10    2007).
11    II.      SUPERVISORY LIABILITY UNDER SECTION 1983
12             The Civil Rights Act under which this action was filed provides:
13             Every person who, under color of [state law] . . . subjects, or causes to be subjected,
14             any citizen of the United States . . . to the deprivation of any rights, privileges, or
15             immunities secured by the Constitution . . . shall be liable to the party injured in an
16             action at law, suit in equity, or other proper proceeding for redress.
17    42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link
18    between the actions of the defendants and the deprivation alleged to have been suffered by
19    Plaintiff. See Monell v. Dep't of Soc. Servs., 436 U.S. 658, 692-95 (1978). The defendant’s
20    actions must be an actual and proximate cause of the plaintiff’s injuries. Lemire v. Cal.
21    Dep’t of Corr. and Rehab., 726 F.3d 1062, 1074 (9th Cir. 2013). " A person 'subjects'
22    another to the deprivation of a constitutional right, within the meaning of section 1983, if he
23    does an affirmative act, participates in another's affirmative acts, or omits to perform an act
24    which he is legally required to do that causes the deprivation of which complaint is made."
25    Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
26

27

28                                                       5
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 6 of 13 Page ID #:51



 1           Liability may not be imposed on supervisory personnel for the actions or omissions of
 2    their subordinates under the theory of respondeat superior. Iqbal, 556 U.S. at 676-77;
 3    Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1020-21 (9th Cir. 2010); Ewing v. City of
 4    Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v . Williams, 297 F.3d 930, 934 (9th
 5    Cir. 2002). "A supervisor may be liable only if (1) he or she is personally involved in the
 6    constitutional deprivation, or (2) there is a sufficient causal connection between the
 7    supervisor's wrongful conduct and the constitutional violation." Crowley v. Bannister, 734
 8    F.3d 967, 977 (9th Cir. 2013) (citation and quotation marks omitted); accord Lemire v.
 9    California Dep't of Corr. and Rehab., 726 F.3d 1062, 1074-75 (9th Cir. 2013); Lacey v.
10    Maricopa County, 693 F.3d 896, 915-16 (9th Cir. 2012) (en banc). " Under the latter theory,
11    supervisory liability exists even without overt personal participation in the offensive act if
12    supervisory officials implement a policy so deficient that the policy itself is a repudiation of
13    constitutional rights and is the moving force of a constitutional violation." Crowley, 734 F.3d
14    at 977 (citing Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)) (internal quotation marks
15    omitted).
16           Here, it is not clear which claims Plaintiff is intending to allege against which
17    Defendants. Moreover, Plaintiff fails to allege facts sufficient to establish the individual
18    Defendants’ personal participation in the conduct alleged or that the policies are so deficient
19    that the policy itself is a repudiation of constitutional rights and is the moving force of a
20    constitutional violation, as set forth more fully below.
21    III.   FED. R. CIV. P. 18 AND 20
22           A basic lawsuit is a single claim against a single defendant. Fed. R. Civ. P. 18(a)
23    allows a plaintiff to add multiple claims to the lawsuit when they are against the same
24    defendant. Fed. R. Civ. P. 20(a)(2) allows a plaintiff to join multiple defendants to a lawsuit
25    where the right to relief arises out of the same "transaction, occurrence, or series of
26    transactions" and "any question of law or fact common to all defendants will arise in the
27

28                                                    6
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 7 of 13 Page ID #:52



 1    action." In contrast, unrelated claims against different defendants must be brought in
 2    separate lawsuits to avoid confusion and prevent "the sort of morass [a multiple claim,
 3    multiple defendant] suit produce[s]." George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
 4    (noting unrelated claims against different defendants should be brought in different lawsuits,
 5    in part to prevent prisoners from circumventing filing-fee requirements and three-strikes rule
 6    under Prison Litigation Reform Act); Gonzalez v. Maldonado, No. 1:11-cv-01774-SAB (PC),
 7    2013 WL 4816038, at *2 (E.D. Cal. Sept. 9, 2013).
 8           As set forth above, Plaintiff has failed to set forth sufficient facts regarding each
 9    Defendant’s personal involvement the numerous unrelated incidents that took place over
10    the course of several months. To the extent that Plaintiff is attempting to bring unrelated
11    claims against different defendants, those claims must be brought in separate lawsuits. If
12    Plaintiff chooses to amend his pleadings, he must set forth only properly joined claims and
13    must file separate lawsuits to pursue any unrelated claims.
14    IV.    CLASSIFICATION PROCEDURES
15           Plaintiff contends that Defendants violated his right to due process rights by
16    classifying him as a PC inmate and requiring him to wear bright lime green clothing.
17    (Complaint at ¶ 31.) The Due Process Clause itself does not confer on inmates a liberty
18    interest in a particular classification status. See Moody v. Daggett, 429 U.S. 78, 88, n.9
19    (1976). The existence of a liberty interest created by state law is determined by focusing on
20    the nature of the deprivation. Sandin v. Conner, 515 U.S. 472, 481-84 (1995). Liberty
21    interests created by state law are generally limited to freedom from restraint which "imposes
22    atypical and significant hardship on the inmate in relation to the ordinary incidents of prison
23    life." Id. at 484. Sandin and its progeny identify three factors to consider in determining
24    whether an atypical and significant hardship exists: (1) whether the conditions "mirrored
25    those conditions imposed . . . in analogous discretionary confinement settings, namely
26    administrative segregation and protective custody;" (2) the duration and intensity of the
27

28                                                    7
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 8 of 13 Page ID #:53



 1    conditions; and (3) whether the change in confinement would "inevitably affect the duration
 2    of [the prisoner's] sentence." Chappell v. Mandeville, 706 F.3d 1052, 1064 (9th Cir. 2013)
 3    (citation omitted) (alteration in original).
 4           Under certain circumstances, labeling a prisoner with a particular classification may
 5    implicate a liberty interest subject to the protections of due process. Neal v. Shimoda, 131
 6    F.3d 818, 830 (9th Cir. 1997) ("[T]he stigmatizing consequences of the attachment of the
 7    'sex offender' label coupled with the subjection of the targeted inmate to a mandatory
 8    treatment program whose successful completion is a precondition for parole eligibility create
 9    the kind of deprivations of liberty that require procedural protections.").
10           Here, Plaintiff has alleged no facts that establish the existence of a liberty interest
11    with respect to his PC classification. There is simply nothing that indicates the PC
12    classification "impose[s] atypical and significant hardship on the inmate in relation to the
13    ordinary incidents of prison life." Sandin, 515 U.S. at 484; see also Neal, 131 F.3d at 830;
14    Cooper v. Garcia, 55 F. Supp. 2d 1090, 1101 (S.D. Cal. 1999); Johnson v . Gomez, No. C
15    95-20717 RMW, 1996 WL 107275, at *2-5 (N.D. Cal. 1996). Although it is difficult to see
16    how Plaintiff could state a due process claim based on his classification status, he is
17    granted leave to amend if he can truthfully allege facts demonstrating an atypical and
18    significant hardship under the standards set forth above.
19    V.     VISITING POLICIES
20           Plaintiff alleges that the suspension of in-person visits at the Jail violates his First
21    Amendment rights. (Complaint at ¶ 32.) Inmates retain those First Amendment rights not
22    inconsistent with their status as prisoners or with legitimate penological objectives of the
23    corrections system. See Pell v. Procunier, 417 U.S. 817, 822 (1974). W hen faced with a
24    First Amendment challenge to a prison visitation policy, a court need not determine the
25    scope of the asserted constitutional right if it finds that the challenged policy is reasonably
26    related to legitimate penological interests, in which case the policy must be upheld.
27

28                                                     8
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 9 of 13 Page ID #:54



 1    Overton v. Bazzetta, 539 U.S. 126, 131-32 (2003) (applying Turner v. Safley, 482 U.S. 78,
 2    89 (1987)). The First Amendment right to freedom of association is among the rights least
 3    compatible with incarceration. Overton, 539 U.S. at 131.
 4           The Supreme Court has identified four factors to consider when determining the
 5    reasonableness of a prison regulation: (1) whether there is a "valid, rational connection
 6    between the prison regulation and the legitimate governmental interest put forward to justify
 7    it"; (2) "whether there are alternative means of exercising the right that remain open to
 8    prison inmates"; (3) "the impact accommodation of the asserted constitutional right will have
 9    on guards and other inmates and on the allocation of prison resources generally"; and (4)
10    the "absence of ready alternatives", or, in other words, whether the rule at issue is an
11    "exaggerated response to prison concerns." Turner, 482 U.S. at 89-90.
12           Here, it is clear that there is a valid, rational connection between the Jail visitation
13    restrictions and the legitimate governmental interest in maintaining the health and safety of
14    inmates, Jail staff, and visitors during the COVID-19 pandemic and other government-
15    imposed restrictions. Moreover, Plaintiff has not shown that there are no other means of
16    contacting visitors, such as by telephone or mail. Although it appears unlikely that Plaintiff’s
17    claim can be cured, the Court will afford him the opportunity to amend.
18    VI.    SACK LUNCHES AND DINNERS
19           Plaintiff claims that he has been served sack lunches and dinners, which are not
20    fresh and are nutritionally deficient. (Complaint at ¶ 33.) Because Plaintiff is a pretrial
21    detainee and not a convicted prisoner, his claim is analyzed as a Fourteenth Amendment
22    claim for deliberate indifference to his health and safety, and is not an Eighth Amendment
23    claim. The test for establishing deliberate indifference under the Fourteenth Amendment is
24    “purely objective”; there is no subjective component. Castro v. County of Los Angeles, 833
25    F.3d 1060, 1071 (9th Cir. 2016); see also Kingsley v. Hendrickson, 135 S. Ct. 2466,
26    2472-73 (2015).
27

28

                                                      9
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 10 of 13 Page ID #:55



 1           The elements of a pretrial detainee's Fourteenth Amendment claim for deliberate
 2    indifference are:
 3           (1) The defendant made an intentional decision with respect to the conditions under
 4           which the plaintiff was confined;
 5           (2) Those conditions put the plaintiff at substantial risk of suffering serious harm;
 6           (3) The defendant did not take reasonable available measures to abate that risk,
 7           even though a reasonable officer in the circumstances would have appreciated the
 8           high degree of risk involved – making the consequences of the defendant's conduct
 9           obvious; and
10           (4) By not taking such measures, the defendant caused the plaintiff's injuries.
11           With respect to the third element, the defendant's conduct must be objectively
12           unreasonable, a test that will necessarily “turn[ ] on the ‘facts and circumstances of
13           each particular case.’” Kingsley, 135 S. Ct. at 2473 (quoting Graham v. Connor, 490
14           U.S. 386, 396, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989)); see also Restatem ent
15           (Second) of Torts § 500 cmt. a (Am. Law Inst. 2016) (recognizing that “reckless
16           disregard” may be shown by an objective standard under which an individual “is held
17           to the realization of the aggravated risk which a reasonable [person] in his place
18           would have, although he does not himself have it”).
19    Castro, 833 F.3d at 1071; see also Darnell v. Pineiro, 849 F.3d 17, 35-36 (2d Cir. 2017)
20    (concluding that “Kingsley's broad reasoning extends beyond the excessive force context in
21    which it arose” and announcing “we join the . . . Ninth Circuit, which, . . . likewise interpreted
22    Kingsley as standing for the proposition that deliberate indifference for due process
23    purposes should be measured by an objective standard”). Under this test, “a pretrial
24    detainee who asserts a due process claim” must “prove more than negligence but less than
25    subjective intent – something akin to reckless disregard.” Castro, 833 F.3d at 1071.
26    Constitutional deprivations that are the result of mere negligence or accident are not
27

28

                                                     10
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 11 of 13 Page ID #:56



 1    actionable. Kingsley, 135 S. Ct. at 2472; see also Daniels v. Williams, 474 U.S. 327, 331-
 2    32 (1986) (negligence does not translate to a due process violation even if it causes injury).
 3            Plaintiff alleges that, under revised Jail policies, he has been served sack lunches
 4    and dinners since April 7, 2020, which contain expired meat and stale bread and do not
 5    contain adequate calories. (Complaint at ¶¶ 21-22.) Plaintiff further alleges that the lack of
 6    sufficient food “leaves inmates hungry and causes numerous health issues.” (Id. at ¶ 22.)
 7    Plaintiff’s allegations are conclusory and insufficient to state a Fourteenth Amendment
 8    deliberate indifference claim. If Plaintiff chooses to file an amended complaint, he must set
 9    forth specific factual allegations demonstrating how the Jail food policy put him at
10    substantial risk of serious harm, the actual harm he suffered, and why Defendants’ actions
11    were objectively unreasonable.
12    VII.    DEPUTY BARBECUES
13            Plaintiff alleges that deputy barbecues on the roof of the Jail caused smoke to enter
14    the facility “making it hard to breath causing inmates to choke while locked in their cells.
15    (Complaint at ¶ 24.) As with the previous claim, Plaintiff’s allegations are conclusory and he
16    has failed to establish that Defendants’ conduct constituted deliberate indif ference to
17    Plaintiff’s health and safety. If Plaintiff chooses to file an amended complaint, he must set
18    forth specific factual allegations demonstrating how the smoke from the barbecues put him
19    at substantial risk of serious harm, the actual harm he suffered, and why Defendants’
20    actions were objectively unreasonable.
21    VIII.   INMATE GRIEVANCES
22            Although he does not set forth these allegations as a separate claim, Plaintiff
23    complains that he filed grievances regarding the above-described actions, but Defendants
24    claim he never submitted any grievances. Detainees and prisoners do not have an
25    independent constitutional due process entitlem ent to a specific administrative grievance
26    procedure. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855
27    F.2d 639, 640 (9th Cir. 1988) (holding that there is no protected liberty interest to a
28

                                                     11
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 12 of 13 Page ID #:57



 1    grievance procedure). Thus, it is difficult to see how Plaintiff could bring a viable claim
 2    based on the failure to more fully investigate his grievances. Plaintiff should consider the
 3    legal viability of such a claim before asserting it in an amended complaint.
 4    IX.    EMOTIONAL DISTRESS
 5           Plaintiff also alleges that he has suffered emotional distress when he witnessed the
 6    suicide of another inmate. (Complaint at ¶ 26.) It is unclear whether Plaintiff is attempting
 7    to assert a claim for negligent or intentional infliction of emotional distress. However,
 8    Congress has established that "[n]o Federal civil action may be brought by a prisoner
 9    confined in a . . . correctional facility, for mental or emotional injury suffered while in custody
10    without a prior showing of physical injury or the commission of a sexual act . . . ." 42 U.S.C.
11    § 1997e(e). Plaintiff has not alleged any facts that would support a claim for negligent or
12    intentional infliction of emotional distress. If Plaintiff is attempting to bring a claim based on
13    emotional distress, he should consider the legal viability of such a claim before asserting it
14    in an amended complaint.
15                                                   ****
16           Although it appears unlikely that Plaintiff can state a viable civil rights claim, it is not
17    absolutely clear that his pleadings cannot be cured by amendment. Accordingly, the
18    Complaint is DISMISSED WITH LEAVE TO AMEND.
19           If Plaintiff desires to pursue this action, he is ORDERED to file a First Amended
20    Complaint within thirty (30) days of the date of this Order, which remedies the deficiencies
21    discussed above.
22           If Plaintiff chooses to file a First Amended Complaint, it should: (1) bear the docket
23    number assigned in this case; (2) be labeled “First Amended Complaint"; (3) be filled out
24    exactly in accordance with the directions on the form; and (4) be complete in and of itself
25    without reference to the previous complaints or any other pleading, attachment, or
26    document. The Clerk is directed to provide Plaintiff with a blank Central District of California
27    civil rights complaint form, which Plaintiff must fill out completely and resubmit.
28

                                                       12
     Case 8:21-cv-00662-FLA-JEM Document 6 Filed 04/21/21 Page 13 of 13 Page ID #:58



 1          Plaintiff is admonished that, if he fails to file a First Amended Complaint by the
 2    deadline set herein, the Court may recommend that this action be dismissed for
 3    failure to prosecute and failure to comply with a Court order.
 4

 5
      DATED: April 21, 2021                                 /s/ John E. McDermott
 6                                                         JOHN E. MCDERMOTT
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                13
